            Case 1:19-cr-00013-PLF Document 4 Filed 01/10/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :      CRIMINAL NO.
                                              :
                   v.                         :      MAGISTRATE NO. 19-MJ-003
                                              :
RASHAWN MAXEY,                                :      VIOLATION:
                                              :      18 U.S.C. § 111(a)(1)
                        Defendant.            :      (Assaulting, Resisting, or Impeding
                                              :      Certain Officers or Employees)

                                     INFORMATION

        The United States Attorney charges that:

                                            COUNT ONE

        On or about December 27, 2018, within the District of Columbia, RASHAWN MAXEY,

did unlawfully, knowingly, and intentionally forcibly assault, resist, oppose, impede, intimidate,

or interfere with Deputy United States Marshal Jessica Rogers, a person designated in section 1114

of Title 18, United States Code, while engaged in or on account of the performance of that person's

official duties.

        (Assaulting, Resisting, or Impeding Certain Officers or Employees, in violation of
        Title 18, United States Code, Section 111(a)(1))

                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney
                                              D.C. Bar No. 472845


                                      By:            /s/
                                              SUMIT MALLICK
                                              Assistant United States Attorney
                                              D.C. Bar No. 1005754
                                              Violent Crime and Narcotics Trafficking Section
                                              555 4th Street, N.W., Fourth Floor
                                              Washington, D.C. 20530
                                              (202) 252-6992
